 In the Matter of COMMERCIAL SOLVENTS CORPORATIONandINTER-NATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL 6'Case No. R-2887.-Decided September 18, 1941Jurisdiction:chemical products manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord union recognition doubting the validityof anion'sclaim that it represented a majority of the employees ; election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees in the employ of the Company at its Agnew plant, excludingexecutives, foremen, and clerical and technical employees.Mr. Herbert J. Jacobi,of New York City, for the Company.Mr. Richard Lynden,of San Francisco, Calif., for the Union.Mr. Eugene Purver,of counsel to the Board.,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 30, 1941, International Longshoremen's and Warehouse-men's Union, Local 6, herein called the Union, filed with the RegionalDirector for the Twentieth Region (San Francisco, California) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Commercial SolventsCorporation,Agnew, California, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act:- On July 23, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c)' of the Act, and Article III, Section 3, of. National LaborRelationsBoard Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it -and to provide for an appropriate hearing upon duenotice.1 Sometimes referred to as Warehousemen'sUnion, Local 1-6, ILWU but correctedat the hearing to read International Longshoremen's and Warehousemen'sUnion, Local a35 N. L. R B., No. 111.489 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 1, 1941, the Regional Director issued a notice of hear-ing, and on August 6, 1941, a notice of postponement of hearing.,On August 7, 1941, the Regional Director issued another notice ofhearing and on August 8, 1941, a notice of postponement of hearing.Copies of these notices of hearing and notices of postponement ofhearing were duly served upon the Company and the Union.Pursu-ant to notice, a hearing was held on August 15, 1941, at San Fran-cisco,California, before LeRoy Marceau, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On August 28, 1941, the Company filed a brief which the Boardhas considered. 'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYCommercial Solvents Corporation is engaged at its plant at Agnew,^California,2 in the manufacture and distribution of chemical prod-ucts including ethyl alcohol, magnesia blocks and pipe covering, aceticacid, and metaldehyde.During 1937, 1,414,000 pounds of products, which constituted 13.6per cent of the total output of the Agnew plant, were shipped topoints outside California, and ' during the same period 564,000-pounds of raw materials, constituting 1.3 per cent of the raw ma-lerials used by the Company, were imported from points outsidethe State.From January 1, 1940, through June 30, 1941, the Com-pany obtained raw materials- and containers from points within theState of California in the value of $544,287.04, and similar materialsfrom without the State in the value of $67,041.34.During the sameperiod the Company shipped to points within the State products inthe value of $935,665.78, and to points outside the State in the valueof $112,990.89.2 The onlyplant herein Involved. COMMERCIAL SiOLVENTSICORPORATION491II.THEORGANIZATION INVOLVEDInternational Longshoremen's'and Warehousemen'sUnion, Local 6,is a labor organization affiliatedwiththe Congress of IndustrialOrganizations.It admits to membership employees of the Company.III. THEQUESTION CONCERNINGREPRESENTATIONOn May 7, 1941, the Union informed the Company that it repre-sented a majority of the employees and requested a bargaining con-ference.The Company refused to bargain on the ground that itdoubted the validity of the Union's claim that it represented a-majority of the employees.,At the hearing the Union submitted to the Trial Examiner evi-dence showing that it represents a substantial number of theemployees within the unit hereinafter found to be appropriate.8We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade,, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce:V.THE APPROPRIATE UNITThe Union contends that the appropriate unit includes "all produc-tion and maintenance employees in the employ of the Company initsAgnew plant, excluding executives, foremen, clerical and tech-nical employees."The Company argues that the appropriate unitconsists of all employees at the Agnew plant, excluding the plantmanager, his assistant, the chemical engineer, and the office man-ager.The Company and the Union disagree upon the inclusion ofthe following employees whom the Company would include in, and.the Union exclude from, the appropriate unit :8 At the hearing the Union submitted to the Trial Eaminer 23 application-authorization,cards,, all bearing apparently genuine original signatures,21 of which are names of personsappearing on the August 1, 1941,pay roll.Five of the cards are dated between April 1and June 30,1940, 8 cards are dated between January 1 and March 31, 1941, and 10 aredated between April 1 and June 30,1941.There are approximately 50 men employed bythe Company,of whom approximately 84 come within the unit claimed by the Union tobe appropriate., 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDPete Borden,listed on the employee list as "Warehouse and Yard"'man, is in charge of the warehouse and yard, carries orders from the,office to the warehouse, and lays out and supervises work done byother employees.His job requires more skill than that of the otheryardmen.He is paid a monthly salary.He does not have the rightto hire, discharge, or make recommendations respecting employment,although when the Company employed a much larger number of menhe did have such power. The Company wishes to include him andcontends that he is a working foreman since he devotes more thanhalf of his time to actual labor, part of which consists of carpentrywork.The Union insists that he is a supervisory employee anddesires his exclusion.We shall include him, as his present work is.that of a production employee rather than supervisory.Leo Knoth,listed on the employee list as a' magnesia worker andwelder, is in a position somewhat similar to that of Borden.Knothtransmits orders given to him by the management, but has not hadthe power to hire or discharge or recommend such action in recentyears.He is paid a monthly salary.He spends from 50 to 70 percent of his time welding, and at other times about half of his workconsists of making repairs.The Company desires his inclusion as aworking foreman ; the Union wishes to exclude him as a supervisoryemployee.We shall include him for the same reason as in the caseof Borden._H. W. Fischer, J. E. Allen,andF. Kent,listed, respectively, on theemployee list as bookkeeper, bookkeeper, and stenographer, are clericalworkers.They are paid on a monthly salary basis.The Companydesires their inclusion on the grounds that their interests are the sameas those of the other employees; that their work is intimately con-nected with the work of the other employees; that the total number ofemployees is so small they form a coherent unit; and that the clerks,if excluded; would have no other representation.The Union, on theother hand, desires their exclusion as clerical workers and contendsthat, although they are eligible to- membership, it did not organizethem or exercise jurisdiction over them because previous attempts had"proved unsatisfactory."In accordance with our usual practice weshall exclude them.4H. M.Locke, listed as Warehouse Government Records man, spendsmuch of his time outside the office, in the yard, and in the plant build-4 In support of its positionthe Companycites the case ofLouis Weinberg,Association,Inc.andUnitedWholesale andWarehouse Employees,LocalNo. 65, U. R. S. A.,13 N. L.^R. B. 66, wherein the office employees were included within the unit becausethere was no "sharp differentiation in function and interests between office and otheremployees.",In that case, however, the Board said,"There is ,only one labor organiza-tion here involved and that labor organization desires that the, office employees beIncluded in the bargaining unit." COMM RCIAL SOLVENTSCORPORATION493ings, reading meters, checking railroad car numbers, and making outthe gauges for the tax-paid warehouse.The Company desires hisinclusion on the ground that he is not a clerical employee, and on thebroad grounds above given for a plant-wide unit. The Union wishesto exclude him as a clerical employee.We shall exclude him as aclerical employee.E. M. Graham,listed as a relief still operator, devotes about 70 percent of his time to operating a still and spends the remainder in thelaboratory preparing solutions for use in the plant in testing prod-ucts. _He is paid a monthly salary.He conducts some of the chemicaltests within the operating plant.The Company desires his inclusionon the ground that he is not a technical employee. ,The Union desireshis exclusion as a technical employee.Since Graham spends ' thegreater portion of his time as a still operator and since the parties agreethat still operators should be included, we shall include him.We find that all production and maintenance employees in theemploy of the Company at its Agnew plant, excluding executives, fore-men, and clerical and technical employees, constitute a unit appro-priate for the purposes of collective bargaining.We further find thatsaid unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.We shall directthat the employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to such limitations and additions as areset forth in the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Commercial Solvents Corporation, Agnew,California, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees in the employ of theCompany at its Agnew plant, excluding executives, foremen, andclerical and technical employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDn crrxD that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Commercial Solvents Corporation, Agnew, California, an elec-tion by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction of Election,under the' direction and supervision of the Regional Director for theTwentieth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of the Company who were employed at the Agnew, California,plant, during the pay-roll period immediately preceding this Directionof Election, including employees who did not work during said pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding executives, foremen, and clerical and technical employees,and employees who have since quit or been discharged for cause,'todetermine whether or not they desire to be represented. by Interna-tional Longshoremen's and Warehousemen's Union, Local 6, affiliatedwith the Congress of Industrial Organiz'tions, for the purposes ofcollective bargaining.